Exhibit 10.2

 

Execution Version

 

SERVICES AGREEMENT AMENDMENT

 

SERVICES AGREEMENT AMENDMENT, dated as of May 8, 2017 (this “Amendment”),
between NRG Energy, Inc., a Delaware corporation (“NRG”) and GenOn Energy, Inc.,
a Delaware corporation (“GenOn” and, together with NRG, the “Parties”).

 

RECITALS:

 

WHEREAS, the Parties are parties to the Services Agreement dated as of
December 20, 2012 (the “Services Agreement”);(1)

 

 

WHEREAS, on May 4, 2017, GenOn commenced an offering (the “Offering”) of new,
senior secured first lien secured notes due 2022 (the “New Notes”) pursuant to
that certain Preliminary Offering Circular dated May 4, 2017 as may be amended,
supplemented, or modified, (the “Offering Circular”);

 

WHEREAS, in connection with the Offering, GenOn will enter into an Escrow and
Security Agreement to govern, among other things, the release of proceeds raised
in the Offering, the form of which is attached as Annex A to the Offering
Circular (the “Escrow Agreement”);

 

WHEREAS, each of the Parties is also party to that certain Revolving Credit
Agreement, dated as of December 14, 2012, as amended by that certain Amendment
No. 1 to Revolving Credit Agreement, dated as of December 13, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Revolving
Credit Agreement”);

 

WHEREAS, the Parties are amending the Revolving Credit Agreement as set forth in
that certain Amendment No. 2 to the Revolving Credit Agreement, dated as of the
date hereof, by and among GenOn and NRG Americas, Inc., each a borrower, NRG as
Administrative Agent and the lender party thereto (the “Revolving Credit
Agreement Amendment”), and as a result, among others, NRG is willing to agree to
a reduction in the aggregate annual Fee for the Services as described herein;
and

 

WHEREAS, pursuant to Section 9.04 of the Services Agreement, the Parties have
agreed to amend the Services Agreement as set forth herein.  In connection
therewith and in accordance with Section 9.04 of the Services Agreement, the
parties hereto wish to amend the Services Agreement in the following respects.

 

NOW, THEREFORE, in consideration of the foregoing, including the commencement of
the Offering and Revolving Credit Agreement Amendment, among others,

 

--------------------------------------------------------------------------------

(1)         Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Services Agreement.

 

--------------------------------------------------------------------------------


 

and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto hereby agree as follows:



ARTICLE I          AMENDMENTS TO THE SERVICES AGREEMENT.

 

SECTION 1.01     Amendment of Section 4.01.  Section 4.01 shall be amended to
insert a new subparagraph (c) as follows:

 

(c) In the event that, on or before June 15, 2017, (i) the Company and the
Initial Issuer (as defined in the Revolving Credit Agreement Amendment)
consummate a special mandatory redemption of the New Notes pursuant to the
Indenture (as such term is defined in the Escrow Agreement) and (ii) GenOn
commences a voluntary bankruptcy case under chapter 11 of title 11 of the United
States Code, without an agreement regarding a chapter 11 plan of reorganization
with an ad hoc group of holders of GenOn 7.875% Senior Notes due 2017, 9.500%
Notes due 2018, and 9.875% Notes due 2020 (collectively, the “GenOn Notes”) and
GenOn Americas Generation, LLC 8.50% Senior Notes due 2021 and 9.125% Senior
Notes due 2031 (collectively, the “GAG Notes”) that collectively hold (x) 2/3 in
amount of the aggregate principal and accrued and unpaid interest outstanding in
respect of the GenOn Notes and (y) 2/3 in amount of the aggregate principal and
accrued and unpaid interest outstanding in respect of the GAG Notes, GenOn shall
be entitled to a one-time credit equal to four percent (4%) of the aggregate
principal amount of the New Notes plus accrued interest thereon from the date of
entry into the Escrow Agreement to (but not including) the date of any special
mandatory redemption of the New Notes pursuant to the Indenture (as such term is
defined in the Escrow Agreement) (the “Offering Credit”).  The Offering Credit,
if any, shall be applied against the amounts GenOn is required to pay under the
Services Agreement, in whole or in increments, as and when such amounts are
payable, until such time as the Offering Credit has been fully applied.

 

SECTION 1.02     Amendment of Exhibit B.  Exhibit B shall be amended as follows:

 

Upon the occurrence of the Amendment No. 2 Effective Date (as defined in the
Revolving Credit Agreement Amendment), the annual Fee for the Services under the
Services Agreement, from and after January 1, 2017 and for any Renewal Periods
thereafter, shall be One Hundred Forty-Two Million Six Hundred Thousand Dollars
(US $142,600,000), per year, pro-rated for any partial year.

 

ARTICLE II        MISCELLANEOUS PROVISIONS.

 

SECTION 2.01.    Conditions to Effectiveness.  This Amendment shall become
effective upon execution and delivery of this Amendment by each of the Parties
hereto.

 

SECTION 2.02.    Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page to this

 

2

--------------------------------------------------------------------------------


 

Amendment electronically or by telecopy shall be as effective as delivery of a
manually executed counterpart of this Amendment.

 

SECTION 2.03     Governing Law.  THIS AMENDMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER WILL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

SECTION 2.04     Effect of the Amendment.  Except as specifically amended
herein, the Services Agreement shall continue in full force and effect in
accordance with its original terms.  Reference to this specific Amendment need
not be made in the Services Agreement, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Services Agreement, any
reference in any of such items to the Services Agreement being sufficient to
refer to the Services Agreement as amended hereby.

 

SECTION 2.05     Reservation of Rights.  The Parties agree that nothing in this
Amendment or otherwise shall operate as, or be deemed to be, a waiver or
modification of any of the Parties’ rights or remedies under, relating to,  or
concerning the Services Agreement or otherwise other than as set forth herein,
and the Parties hereby expressly reserve all such rights and remedies.  Without
limiting the generality of the forgoing, each Party expressly reserves all
rights and remedies available under all applicable law, including any and all
claims that now exist or hereafter arise, and this Amendment shall not operate
as and does not constitute a waiver of any past, present or future breach or
default under the Services Agreement, or any other claims, including any claims
arising under any applicable fraudulent transfer statutes, and does not directly
or indirectly: (i) impair, prejudice or otherwise adversely affect either
Party’s ability at any time to exercise any right or remedy under the Services
Agreement or applicable law or (ii) constitute any course of dealing or other
basis for altering any obligation of either Party or any right or remedy of
either Party under the Services Agreement or any other contract or instrument,
or under applicable law, except as expressly provided for herein.  The Parties
expressly reserve their rights with respect to any and all fees, costs, and
expenses that it may seek in the form of reimbursement or otherwise.  Nothing in
this Amendment shall:  (x) be construed in any manner whatsoever to create an
inference, or serve as the basis for an inference to be drawn, concerning the
Fee in the Services Agreement and the Fee as amended by this Amendment and
described in the amendment to Exhibit B, either separately or when compared;
(y) be construed as an admission or operate as an admission of liability or
wrongdoing on the part of any Party; or (z) operate as a waiver of any claims,
rights, defenses or counterclaims, in law or in equity with respect to the
Services Agreement, the Fee contained therein, the Fee as amended by this
Amendment and described in the amendment to Exhibit B, and any calculation
thereof.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  Each Party hereby

 

3

--------------------------------------------------------------------------------


 

acknowledges that it has been induced to enter into this Amendment by, among
other things, the mutual waivers and certifications in this paragraph.

 

*              *              *              *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Services Agreement Amendment to
be duly executed by their respective officers as of the day and year first above
written.

 

 

NRG Energy, Inc.

 

 

 

 

 

 

 

By:

/s/ Gaëtan Frotté

 

Name:

Gaëtan Frotté

 

Title:

Treasurer

 

 

 

 

 

 

 

GenOn Energy, Inc.

 

 

 

 

 

 

 

By:

/s/ Mark A. McFarland

 

Name:

Mark A. McFarland

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------